Civil Action No. 5:21-cv-546
JS 44 (Rev. 04/21)                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
         MATTIA MURATORE                                                                                       EVERGREEN INDUSTRIES, INC AND JEREMY
                                                                                                               TERRELL WHITE
   (b)   County of Residence of First Listed Plaintiff                 HARRIS COUNTY, TX                       County of Residence of First Listed Defendant AMITE COUNTY, MS
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
         MALORIE PEACOCK, 6243 IH-10 WEST, STE 801,                                                             DAVID HELMEY, JUAN FUENTES, 5507 LOUETTA RD,
         SAN ANTONIO, TEXAS (210) 941-1301                                                                      STE A, SPRING TX 77379 (281) 378-7640
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
   1   U.S. Government                       3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                                 (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

   2   U.S. Government                  ✖    4   Diversity                                            Citizen of Another State            2     ✖    2   Incorporated and Principal Place           5    ✖ 5
         Defendant                                 (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                                     TORTS                            FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
   110 Insurance                            PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
   120 Marine                               310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
   130 Miller Act                           315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
   140 Negotiable Instrument                     Liability                  367 Health Care/                                                    INTELLECTUAL                    400 State Reapportionment
   150 Recovery of Overpayment              320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
       & Enforcement of Judgment                 Slander                        Personal Injury                                               820 Copyrights                    430 Banks and Banking
   151 Medicare Act                         330 Federal Employers’              Product Liability                                             830 Patent                        450 Commerce
   152 Recovery of Defaulted                     Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated          460 Deportation
        Student Loans                       340 Marine                          Injury Product                                                    New Drug Application          470 Racketeer Influenced and
        (Excludes Veterans)                 345 Marine Product                  Liability                                                     840 Trademark                         Corrupt Organizations
   153 Recovery of Overpayment                   Liability                 PERSONAL PROPERTY                      LABOR                       880 Defend Trade Secrets          480 Consumer Credit
       of Veteran’s Benefits        ✖       350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                 Act of 2016                       (15 USC 1681 or 1692)
   160 Stockholders’ Suits                  355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
   190 Other Contract                           Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
   195 Contract Product Liability           360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
   196 Franchise                                Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                            362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                                Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
       REAL PROPERTY                          CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
   210 Land Condemnation                    440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
   220 Foreclosure                          441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
   230 Rent Lease & Ejectment               442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
   240 Torts to Land                        443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
   245 Tort Product Liability                   Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
   290 All Other Real Property              445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                                Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                            446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                                Other                       550 Civil Rights                 Actions                                                                State Statutes
                                            448 Education                   555 Prison Condition
                                                                            560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             ✖   2 Removed from                       3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding                 State Court                               Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1332
VI. CAUSE OF ACTION                          Brief description of cause:
                                             MOTOR VEHICLE ACCIDENT
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                               10,000,000.00                               JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                              JUDGE                                                               DOCKET NUMBER
DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
 06/08/2021                                                                 /s/ DAVID HELMEY
FOR OFFICE USE ONLY

   RECEIPT #                     AMOUNT                                         APPLYING IFP                                    JUDGE                           MAG. JUDGE
